Smith, concurring: O'Malley v. Woodrough, 307 U. S. 277, was decided upon the principle that a “non-discriminatory tax laid generally on net income is not, when applied to the income of a federal judge, a diminution of his salary within the prohibition of Article III, § 1 of the Constitution.” The opinion is consonant with Helvering v. Gerhardt, 304 U. S. 405, in which it was held that the salaries of the employees of a state are not exempt from income tax. Prior opinions of the Supreme Court in conflict with such principle were swept into the discard. It is immaterial that Evans v. Gore, 253 U. S. 245, was not named as being overruled. Decision must be for the respondent in this case upon the authority of O'Medley v. Woodrough, supra.